DETAILED ACTION
1.	The amendment received on June 27, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This examiner’s amendment corrects obvious typographical errors in claims 1, 18, and 38.
	The application has been amended as follows:
	Claim 1 line 10 is amended from ‘portions of the image’ to read -portions of an image-.
	Claim 18 line 8 is amended from ‘wherein a translation stage’ to read -wherein the translation stage-.
	Claim 18 line 12 is amended from ‘portions of the image’ to read -portions of an image-.
	Claim 38 line 6 is amended from ‘alternatively illuminated’ to read -alternately illuminated-.
	Claim 38 line 7 is amended from ‘portions of the image’ to read -portions of an image-.
Reasons for Allowance
4.	Claims 1-6, 8-26, and 28-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a metrology tool ‘wherein the illumination sub-system is configured to alternately illuminate at least one of the two or more acquisition fields with two or more measurement recipes while the sample is scanned, wherein portions of an image associated with the least one of the two or more acquisition fields includes an interleaved image associated with the two or more measurement recipes’ in combination with the rest of the limitations of claim 1.  Claims 2-6 and 8-17 are allowed at least by virtue of their dependency from claim 1.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a metrology tool ‘wherein the illumination sub-system is configured to alternately illuminate at least one of the two or more acquisition fields with two or more measurement recipes while the sample is scanned, wherein portions of an image associated with the least one of the two or more acquisition fields includes an interleaved image associated with the two or more measurement recipes’ in combination with the rest of the limitations of claim 18.  Claims 19-26 and 28-37 are allowed at least by virtue of their dependency from claim 18.
As to claim 38, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a metrology method ‘wherein at least one of the two or more acquisition fields is alternately illuminated with two or more measurement recipes while the sample is scanned, wherein portions of an image associated with the least one of the two or more acquisition fields includes an interleaved image associated with the two or more measurement recipes’ in combination with the rest of the limitations of claim 38.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886